           Case 1:19-mc-00542-VEC Document 50 Filed 02/27/20 Page 1 of 2



 MEMO ENDORSED                                                                     February 27, 2020

Hon. Valerie E. Caproni
                                                                              USDC SDNY
40 Foley Square
                                                                              DOCUMENT
New York, New York 10007
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
Re:     In re: Aenergy, S.A., et al., No. 19-mc-00542-VEC (S.D.N.Y.)
                                                                              DATE FILED: 2/27/2020

Dear Judge Caproni:

       The parties submit this joint letter-motion to seek the Court’s approval for a procedure for
seeking sealed treatment for material submitted in connection with AE’s forthcoming motion to
compel.

        The parties anticipate that the motion papers will discuss and enclose as exhibits material
produced by GE and designated by GE as confidential or highly confidential under the protective
order (including the three example documents discussed with the Court at the last telephonic
conference and which GE has identified as privileged material subject to return under Para. 28 of
the Stipulated Protective Order entered by the Court on January 7, 2020, Dkt. No. 38). The
protective order requires AE to seek sealed treatment for such materials, and GE submits that the
materials designated by it as confidential and privileged warrant protection.

         To minimize the burdens on the Court and the parties, and to streamline the process of
filing the necessary sealing papers and proposed redactions, the parties respectfully request that
the Court authorize the following procedure:

       •   The parties shall be permitted in the first instance to file under seal the papers and
           accompanying exhibits submitted in connection with AE’s anticipated motion.

       •   Within three days following the Court’s ruling on the motion, the parties will file
           under seal motions addressing all material they seek to seal, along with the
           proposed redactions.

       Of course, the parties will proceed in any manner that the Court directs.
Respectfully submitted,

   By: s/Scott M. Danner                                By:    s/Teresa S. Park
      HOLWELL SHUSTER & GOLDBERG                              COVINGTON & BURLING LLP
      LLP

        Vincent Levy                                          John E. Hall
        Scott M. Danner                                       David Z. Pinsky
        425 Lexington Avenue, 14th Floor                      Russell M. Squire
        New York, New York 10017                              The New York Times Building
        Tel: (646) 837-5151                                   620 Eighth Avenue
        vlevy@hsgllp.com                                      New York, NY 10018-1405
        sdanner@hsgllp.com                                    Tel: (212) 841-1000
                                                              jhall@cov.com
        Counsel for Petitioner                                dpinsky@cov.com
Case 1:19-mc-00542-VEC Document 50 Filed 02/27/20 Page 2 of 2



                                             rsquire@cov.com

                                             Teresa S. Park
                                             One CityCenter
                                             850 Tenth Street, NW
                                             Washington, DC 20001-4956
                                             Tel: (202) 662-6000
                                             tpark@cov.com

                                             Counsel for Respondent


        Application GRANTED.

        The Court notes for the Parties that new sealing procedures have been
        added to the undersigned's Individual Rules located at https://
        nysd.uscourts.gov/hon-valerie-e-caproni.

        SO ORDERED.



                                    2/27/2020
        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE
